Citation Nr: 0120560	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant retired from military service on August 31, 
1984, with more than 20 years of active duty.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In a December 1999 decision, the 
Board denied the appellant's claim, and he appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, the Court, in a December 2000 
Order, granted a Joint Motion to Remand and vacated the 
Board's December 1999 decision.  


REMAND

Review of the chronology of the appellant's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities reveals that while that claim 
was in appellate status he filed a claim for service 
connection for hypertension in June 1998, which was denied by 
the RO in a June 1998 rating decision as being not well 
grounded.  The appellant, in support of his claim for 
unemployability benefits, submitted, in August 1998, a May 
1998 medical statement from H. J. Marrero, Ph.D., a clinical 
psychologist, who stated that, in accordance with his 
military medical history, the appellant, although not taking 
medication (at that time) for hypertension, did, in fact, 
suffer from high blood pressure that was documented and 
recorded (136/86) on August 22, 1984, (which was nine days 
prior to his retirement from military service), and 26 days 
later, on September 17, 1984, when a blood pressure reading 
of "150/96" was recorded on a VA outpatient record (the 
reading was actually 150/90).  The psychologist went on to 
indicate that those readings suggested that hypertension was 
indeed a medical problem while the appellant was on active 
duty and was certainly a probable cause of three 
cerebrovascular accidents that occurred in June 1993, and 
that the appellant's "inability to return to any level of 
gainful employment is deemed to be the consequence of his 
vascular dementia, secondary to his hypertension, which was 
more than likely obtained earlier in his career while still 
on active duty."  

Review of the claims file does not show that the appellant 
filed a timely Notice of Disagreement (NOD) following 
notification of the June 1998 rating decision so as to give 
the Board jurisdiction of the claim of entitlement to service 
connection for hypertension.  However, the Joint Motion for 
Remand granted by the Court stated that the Board should have 
considered whether the record raised a claim for service 
connection for hypertension in light of the May 1998 
statement from the clinical psychologist, and that the matter 
before the Court should be remanded to allow the Board to 
consider a reasonably raised claim for service connection for 
hypertension.  The Joint Motion also said that if the Board 
determined that the evidence of record revealed a reasonably 
raised claim for service connection for hypertension, or any 
other disability, the Board should adjudicate such claims 
following full evidentiary development.  

Because the evidence does not show that the claim of 
entitlement to service connection for hypertension was ever 
appealed to the Board by the filing of a timely NOD, the 
Board finds that the matter must be remanded to the RO in 
order to allow the agency of jurisdiction to determine 
whether there is an active claim for service connection for 
hypertension or whether the May 1998 statement from the 
clinical psychologist should be considered evidence submitted 
to reopen a previously denied and final decision.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the appellant's claim is remanded for the 
following actions:

1.  The RO should determine if there is a claim 
outstanding for service connection for 
hypertension, or any other disability, or if 
there is a claim as to whether new and material 
evidence has been submitted to reopen a claim 
for service connection for hypertension, or any 
other disability.  The RO should develop and 
decided the claim, or claims, it determines 
have been raised.  

2.  Pursuant to the development required above, 
the RO should arrange for the appellant's 
claims file to be reviewed by a specialist in 
cardiology for the purpose of determining the 
etiology of the appellant's hypertension.  The 
examiner should be requested to express an 
opinion as to whether it is at least as likely 
as not that the appellant has hypertension, or 
any other cardiovascular disease, that had its 
origin in service.  The examiner should provide 
complete a rationale for all conclusions 
reached, which should also include discussion 
of the clinical psychologist's opinion in his 
May 1998 statement regarding the presence of 
hypertension in service.  

3.  Following its decision with regard to 
service connection for hypertension, or any 
other disability, the RO should furnish the 
appellant and his representative with a 
Statement of the Case (SOC) regarding the 
issue(s).  The appellant should be informed 
that the appeal of the issue pertaining to 
service connection for hypertension, or any 
other disability, will be returned to the Board 
following the issuance of the SOC only if that 
claim, or claims, is perfected by the filing of 
a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  The SOC 
must contain notice of all relevant actions 
taken on the claim for service connection for 
hypertension, or any other disability, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s).  An appropriate 
period of time should be allowed for response.  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  If that benefit sought on appeal 
remains denied, the appellant and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), and 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


